DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,234,413. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koenigsknecht et al. (USPGPUB 2013/0331980).
	Regarding claim 1, Koenigsknecht et al. disclose a device for dispensing heterogenous objects within a storage compartment, comprising:
a housing (210,220) having a first housing portion which is conically-shaped (310), the first housing portion having a first end proximate a supply of heterogeneous objects (205) and a second end proximate a location (215) where the objects are to be dispensed; and
a spiral race (325), disposed on an interior surface of the first housing portion and extending from the first end to the second end, along which the objects to be dispensed travel (see Figures 3C and 6),
wherein a variable height or rotational speed of the spiral race causes immediately adjacent objects traveling to the second end to fall over the spiral race toward the first end (see paragraph [0038]), thereby sequentially dispensing objects of a size compatible with the height or the speed of the spiral race in a greater number than a number of objects of a size less compatible with the height or speed of the spiral race (see paragraphs [0072]-[0073]).
	Regarding claim 2, Koenigsknecht et al. disclose the device of claim 1, where at least the height of the spiral race is varied (see paragraph [0072]).
	Regarding claim 3, Koenigsknecht et al. disclose the device of claim 1, where at least the speed of the spiral race is varied (see paragraph [0072]).
	Regarding claim 4, Koenigsknecht et al. disclose the device of claim 1, employed in operational engagement with machinery or a component to dispense individual items or objects (see paragraph [0073]).
 	Regarding claim 5, Koenigsknecht et al. disclose a device for sorting and dispensing one size range of objects from a supply of the objects having varying sizes, comprising:
a housing (210,220) having a first housing portion which is conically-shaped (310), the first housing portion having a first end proximate a supply of objects (205) and a second end proximate a location (215) where the objects are to be dispensed; and
a spiral race (325) disposed on an interior surface of the first housing portion and extending from the first end to the second end, along which the objects to be dispensed travel (see Figures 3C and 6),
wherein a size of objects elevated and ejected by the spiral race is limited by a distance of extension of the spiral race from an interior sidewall of the housing (see paragraph [0038]).
	Regarding claim 6, Koenigsknecht et al. disclose the device of claim 5, where the distance of extension of the spiral race from the interior sidewall of the housing is adjusted to cause different sized objects to be transported up the spiral race (see paragraph [0040]).
	Regarding claim 7, Koenigsknecht et al. disclose the device of claim 6, where objects are rejected due to falling from an elevated position on the spiral race, the spiral race being sized to cause the falling (see paragraphs [0038]-[0040]).
	Regarding claim 8, Koenigsknecht et al. disclose the device of claim 5, where objects are rejected due to falling from an elevated position on the spiral race, the spiral race being sized to cause the falling (see paragraph [0038]).
Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schnyder (USP 3,158,255).
 	Regarding claim 9, Schnyder discloses a device for sorting and dispensing select objects from a supply having objects with differing textures, comprising:
a housing (11) having a first housing portion which is conically-shaped (27), the first housing portion having a first end (27) proximate a supply of objects (12,13,19) and a second end (see Figure 1) proximate a location (14) where the objects are to be dispensed; and
a spiral race (18 and/or 18,22), disposed on an interior surface of the first housing portion and extending from the first end to the second end of the first housing portion, along which the objects to be dispensed travel (see column 2 lines 45-55);
wherein the spiral race has frictional properties defined at least in part by one or more of a textured surface (20 and/or 20,22), dimples (20 and/or 20,22), and a pattern of raised dots (20 and/or 20,22).
	Regarding claim 10, Schnyder discloses the device of claim 9, where the spiral race has at least a textured surface (see column 3 lines 3-17).
	Regarding claim 11, Schnyder discloses the device of claim 9, where the spiral race has at least dimples (see column 3 lines 3-17).
	Regarding claim 12, Schnyder discloses the device of claim 9, where the spiral race has at least a pattern of raised dots (see column 3 lines 3-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
10/7/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655